DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 10/18/2022 which has been entered. Claims 1, 8 and 15 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 8 and 15 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 7, 8, 10, 11, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over RAVINDRANATH et al (2018/0131672 A1) in view of Wynn et al (2009/0024550 A1). 
As per Claim 1, Ravindranath teaches a method for organizing a virtual meeting over Voice over Internet Protocol (VoIP) (Page 2, Paragraph [0019]; Page 3, Paragraphs [0025] and [0026]), comprising: receiving, by a network manager from a VoIP server, identification information of the virtual meeting and information of a plurality of client devices participating in the virtual meeting  (Figure 1a – References 102, 104, 106 and 110; Page 2, Paragraph [0023]; Page 3, Paragraphs [0026] – [0028]).
(Note: In paragraph [0021], Ravindranath describes a method for enabling media optimization for a media service [i.e. virtual meeting – Web Real-Time Communication: WebRTC] using a relay service. In paragraph [0023], Ravindranath describes endpoints [e.g. VoIP phones, conference servers, computers, etc.] and data [i.e. voice, audio, audio-visual or any other suitable appropriately formatted data or information]. In paragraph [0026], Ravindranath describes a conference controller/conference server establishing a conference call in a cloud conference [i.e. virtual meeting])
(Note: In paragraph [0026], Ravindranath also describes a conference server supporting a virtual meeting having a large number of endpoints joining in globally. In this case, the conference controller will dynamically decide, based on the corresponding resource load, that the conference controller may not be able to handle the resource load and groups participants joining in from a same location to use a single relay server)
(Note: In paragraph [0027], Ravindranath indicates that the conference server and conference controller may be combined or be distinct elements. Ravindranath also indicates that conference server data storage stores all data associated with the conference call, media data and data associated with other modules. In paragraph [0028], Ravindranath describes sending invitations to conference endpoint [e.g. WebEx meeting request] and informs invitees of the conference identifier and/or conference passcode) 
Ravindranath also teaches associating, by the network manager, each client device of the plurality of client devices to a network device in a set of network devices based on the identification information of the virtual meeting and capabilities of the set of network devices (Figure 1b – References 104, 106 and 110; Page 3, Paragraphs [0026] – [0028]).
(Note: In paragraph [0021], Applicant’s Specification indicates that capabilities of network devices may include client handling capacity and processing load. In paragraph [0026], Ravindranath describes dynamically decide, based on the corresponding resource load, that the conference controller may not be able to handle the resource load and groups participants joining in from a same location to use a single relay server [i.e. associating, by the network manager, each client device of the plurality of client devices to a network device in a set of network devices based on the identification information of the virtual meeting and capabilities of the set of network devices])
Ravindranath further teaches creating, by the network manager, a proxy agent in each network device in the set, wherein the proxy agent is configured to receive, from the VoIP server, VoIP streaming data of the virtual meeting (Figure 1b – References 104 and 106; Page 3, Paragraphs [0025] and [0028]; Page 4, Paragraph [0035]); and configuring, by the network manager, the proxy agent to replicate and transmit the VoIP streaming data to the plurality of client devices (Figure 5c; Page 7, Paragraph [0051]). 
(Note: In paragraphs [0025] and [0028], Ravindranath describes the use of TURN servers [i.e. proxy agents] directed by a conference controller [i.e. network manager]. In paragraph [0035], Ravindranath describes the allocation of a TURN server to endpoints so that participants joining in from a same location can be connect to the conference using a single server. In paragraph [0051], Ravindranath describes the transmission of a streaming data from the conference server/controller to the TURN server. The TURN server generates a copy of the streaming media and transmits the copied streaming media to the subscribing group endpoints mapped to the TURN server) 
Ravindranath does not teach wherein the identification information is received via a Wide Area Network (WAN) connection; and VoIP streaming data of the virtual meeting via a Wireless Local Area Network (WLAN) connection, wherein use of the WLAN connection reduces transmissions of the VoIP streaming data via the WAN connection.
However, Wynn teaches wherein the identification information is received via a Wide Area Network (WAN) connection; and VoIP streaming data of the virtual meeting via a Wireless Local Area Network (WLAN) connection, wherein use of the WLAN connection reduces transmissions of the VoIP streaming data via the WAN connection (Figure 10 – References 1010; Page 3, Paragraph [0037]; Page 8, Paragraph [0111] – Page 9, Paragraph [0116], [0120] and [0122]).
(Note: In paragraph [0025], Ravindranath indicates networks may include local area networks [LAN], wide area networks [WAN], wireless networks, the Internet, etc. In paragraph [0111], Wynn describes providing a list of available wireless networks [e.g. cellular networks, Wi-Fi, WiMax, or LTE networks]. In paragraph [0112], Wynn describes a rules server retrieving network profiles associated with identified available wireless networks)
(Note: In paragraphs [0113] and [0120], Wynn indicates network profiles include attributes concerning performance and/or the quality of service provided by the associated network. Wynn describes attributes as including performance metrics [e.g. latency metric, bandwidth metric or quality of service metric – QoS metric], shared indicators or service identifiers – one or more service supported by the network [e.g. VoIP calling, teleconferencing, or video conferencing])
(Note: In paragraph [0122], Wynn describes selecting one or more wireless networks based on attribute analysis. Comparison of network performance metrics [latency, bandwidth and quality of service – QoS] to one or more minimum requirements ensure the most suitable network capable of supporting the required service [i.e. teleconferencing] is chosen. The network selection process described by Wynn combined with the method taught by Ravindranath reads on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ravindranath with the method as taught by Wynn to select an optimal network from a plurality of available networks that ensures a connecting user has the required connection speed and signal strength required to effectively communicate.
As per Claims 3, 10 and 17, Ravindranath teaches sending, by the network manager to the VoIP server, information indicative of the associations between the plurality of client devices and the network devices as described in Claim 1. (Note: In paragraph [0027], Ravindranath indicates that the conference server data storage stores all of the data associated with the conference call [i.e. associations between the plurality of client devices and the network devices])
As per Claim 4, 11 and 18, Ravindranath teaches wherein, creating the proxy agent includes associating the proxy agent with the virtual meeting based on the identification information of the virtual meeting as described in Claim 1.  
As per Claims 7 and 14, Ravindranath teaches wherein the set of network devices is part of a network device cluster as described in Claim 1. (Note: As shown in Figures 1b and 5c, there are a plurality of endpoints connected to a TURN server. As described in Claim 1, endpoints around the globe may connect to the conference using TURN servers. This network of TURN servers through which endpoints connect to alleviate network load on the conference server is being considered as the recited network device cluster)
As per Claim 8, the combination of Ravindranath and Wynn teaches a method as described in Claim 1. Ravindranath also teaches a network manager comprising: a processor (Figure 4 – Reference 400; Page 4, Paragraph [0033]); and a memory coupled to the processor Figure 4 – Reference 401; Page 4, Paragraph [0033]), the memory storing instructions (Page 9, Paragraph [0077]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ravindranath with the method as taught by Wynn to select an optimal network from a plurality of available networks to ensure a connecting user has the required connection speed and signal strength required to effectively communicate.
As per Claim 15, the combination of Ravindranath and Wynn teaches a method as described in Claim 1. Ravindranath also teaches a non-transitory computer-readable medium comprising computer-readable instructions (Page 9, Paragraph [0077]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ravindranath with the method as taught by Wynn to select an optimal network from a plurality of available networks to ensure a connecting user has the required connection speed and signal strength required to effectively communicate.

Claim(s) 2, 5, 6, 9, 12, 13, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over RAVINDRANATH et al (2018/0131672 A1) in view of Wynn et al (2009/0024550 A1) as applied to Claims 1, 8 and 15 above, and further in view of Colbert (2013/0108034 A1) and Feng (2015/0237306 A1). 
As per Claims 2, 9 and 16, the combination of Ravindranath and Wynn teaches the method, system and non-transitory computer-readable medium of Claims 1, 8 and 15; but does not teach wherein the associating comprises: selecting the set of network devices based on a total number of the plurality of client devices and a maximum number of client devices that can connect to each of the set of network devices. However, Colbert teaches selecting the set of network devices based on a total number of the plurality of client devices and a maximum number of client devices that can connect to each of the set of network devices (Page 3, Paragraph [0036]; Page 5, Paragraph [0056]).
(Note: In paragraph [0036], Colbert describes a private branch exchange having a conference server capability for a maximum number of participants [e.g. 3 to 7 participants with 7 being the maximum]. In paragraph [0056], Colbert describes adding participants until the maximum number of participants has been reached; and at the point the conference server automatically adds an additional conference server [i.e. network device]. Assuming that the maximum number of participants for a network device is 7 then an additional server is added once the max participant is exceeded) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by Ravindranath and Wynn with the method, system and non-transitory computer-readable medium taught by Colbert to improve the quality of the conference participant’s connectivity [reducing buffering and/or dropped packets] due to excessive bandwidth consumption due to an greater number of participants than can be reasonably supported by the current conference configuration.
The combination of Ravindranath, Wynn and Colbert does not teach mapping a Media Access Control (MAC) address of each of the plurality of the client devices to an IP address of the network device associated with the client device. However, Feng teaches mapping a Media Access Control (MAC) address of each of the plurality of the client devices to an IP address of the network device associated with the client device (Table 1: Page 4, Paragraph [0057]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by Ravindranath, Wynn and Colbert with the method, system and non-transitory computer-readable medium as taught by Feng to ensure that that the correct media stream is delivered to a specific endpoint by tying a specific device identifier to a particular location indicated by an internet protocol address.
As per Claims 5, 12 and 19, the combination of Ravindranath, Wynn, Colbert and Feng teach updating in real time, by the network manager, the information of the plurality of client devices participating in the virtual meeting. (Note: In paragraph [0057], Feng indicates that if the IP address of the terminal changes a registration message is sent to the terminal management platform and the mapping shown in Table 1 changes in real-time. In paragraph [0045], Ravindranath describes the mapping process continuing for endpoints that join or leave the media session)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by Ravindranath and Colbert with the method, system and non-transitory computer-readable medium taught by Feng to ensure that that the correct media stream is delivered to a specific endpoint by tying a specific device identifier to a particular location indicated by an internet protocol address.
As per Claims 6, 13 and 20, the combination of Ravindranath, Wynn, Colbert and Feng teach terminating, by the network manager, the proxy agent in each network device in the set, in response to receiving, from the VoIP server, an indication that the virtual meeting has ended. (Note: It would be obvious to release/terminate previously utilized proxy agents when the conference is over as the need they were filling is no longer necessary)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer-readable medium taught by Ravindranath, Wynn and Colbert with the method, system and non-transitory computer-readable medium taught by Feng to ensure that that the correct media stream is delivered to a specific endpoint by tying a specific device identifier to a particular location indicated by an internet protocol address.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shetty et al (8,161,159 B1), Barkley et al (2008/0095079 A1), Laursen et al (2003/0002481 A1), LU et al (2017/0181114 A1), Patil et al (2018/0368047 A1), Erceg et al (2010/0110910 A1), Swanson et al (8,982,173 B1), Brown (2006/0179110 A1), Xu (8,503,340 B1) and BUZDUGAN (2013/0108033 A1). Each of these references describes systems and methods to implement virtual meetings/conference calling.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652